DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-15 are pending in this application and have been examined on the merits. 
Election/Restrictions
Applicant's election with traverse of Species I, Group A, Subspecies I; and Group B, Subspecies I in the reply filed on 11/10/20 is acknowledged.  The traversal is on the ground(s) that for the species election, Species I and II concern the position of the adjusting rollers on the right (Species I) versus above and below (Species II) of the engagement elements. However, it is apparent that one could easily switch the position of the adjusting rollers and the deflecting pulleys in the embodiment of Fig. 5 without any burden such that these claims would apply to the embodiment of Fig. 5 as well (cf. para. [0052] of the Published Specification). Regarding Group A, the traversal is on the grounds that the differences outlined are not in the reflected in the claims as currently presented. Regarding Group B, the traversal is on the grounds that there is no effect on the function of the adjusting rollers resulting from the exact position of the spindle stroking device, no matter whether they are arranged below or adjacent to the respective, but rather every embodiment shown in the figures could be adapted accordingly. 
Given the explanations and evidence of obvious variants as provided by the Applicant, the Examiner agrees that, as currently presented, the claims do not represent a serious burden at this time; therefore, no restriction/election is required and this requirement has been withdrawn. However, if subsequent amendments to the claims result in diverging subject matter such that additional burden exists between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
 “the phasing of” (Claim 1, line 14) should be “a phasing of” for clarity.  
“operated by an operator” (Claim 14, line 2) should be “configured to be operated by an operator” to clarify the intended use. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, lines 11-12, “a first adjustment roller and a second adjusting roller” are recited. There is lack of antecedent basis for the “second adjusting roller” as claimed, although it appears that Applicant may be intending to reference “a first adjusting roller and a second adjusting roller,” especially as lines 13-14 reference these parts as “the first and second adjusting rollers.” For examination purposes, the “a first adjustment roller and a second adjusting roller” has been construed as a first adjusting roller and a second adjusting roller. 
The term "substantially" (Claim 2, line 2 and 3; Claim 6, line 2; Claim 9, line 3) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the 
In Claim 4, lines 1-2, the limitation “a circumference of the first and second engagement elements is larger than a circumference of the first and second adjusting rollers” is unclear, as it appears that each recitation of “a circumference” is referencing “one of” or “each of” the recited parts, “e.g., each of the first and second engagement elements.” As currently recited, it is unclear if “a circumference” is referencing each part or a combined circumference of the parts. For examination purposes, “a circumference of the first and second engagements is larger than a circumference of the first and second adjusting rollers” has been construed a circumference of each of the first and second engagement elements is larger than another circumference of each of the first and second rollers. 
In Claims 6-8, the term "U-shape" (Claim 6, line 2, Claim 7, lines 2, 5, and 6; Claim 8, lines 2 and 5) is a relative term which renders the claim indefinite.  The term "U-shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites limitations beginning with "a circumferential region…" in lines 3-5.  It appears that the circumferential regions recited in this claim are referencing regions recited previously (see Claim 5). However, it is indefinite as claimed since it unclear whether these are the same or different circumferential regions. For examination purposes, each circumferential region has been construed as referencing the previous circumferential region, (e.g., the circumferential region…). 
Claim 7 recites the limitations "an end section” (line 4) and “a loop” (line 5).  It appears that these portions recited are referencing new portions, although they have the same name as previously referenced portions (see Claim 7, lines 1 and 2). For examination purposes, "an end section” (line 4) has 
Any remaining claims are rejected as depending from a rejected base claim.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, “adjusting device” has been described as a pivotable arm (see Claim 10) and a spindle stroking device for the first adjusting roller (see Claim 11) and with or without a tensioning device or second spindle stroking device for the second roller (see Claim 12) and including a motor (Claim 13). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-15 are free of art, but are subject to objections and/or rejections under 35 U.S.C. 112(b). Given the indefiniteness of the claims, lack of prior art is not an admittance of allowability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references provided have various features as related to the invention and are being supplied to provide compact prosecution. Specifically, It is noted that the cited references include prior art related to needling devices having a needle beam and drive device and/or adjusting of the phasing. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE M KOZAK/Primary Examiner, Art Unit 3732